Citation Nr: 1639732	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-43 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2012, the Veteran appeared before the undersigned Veterans Law Judge.  A transcript of his hearing has been associated with the claims file.

A review of the record reveals that the Veteran was afforded a VA examination in October 2015 pursuant to the Board's January 2014 remand directives.  The Board additionally notes that the Veteran was notified that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service sinusitis symptomatology.  Additional treatment records have also been associated with the Veteran's claims file.  Therefore, the Board finds that there has been substantial compliance with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC) in June 2014.  However, in a September 2016 letter to the Board, the Veteran waived agency of original jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304(c).  Therefore, this appeal is properly before the Board. 


FINDING OF FACT

The Veteran has not undergone either radical or repeated surgeries as a result of his service-connected sinusitis. 



CONCLUSION OF LAW

The criteria for a disability rating of in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not contended otherwise.  


II.   Sinusitis

Disability evaluations are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher disability rating for his service-connected sinusitis, which is currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  

Under the General Rating Formula for Sinusitis in 38 C.F.R. § 4.97 (Diagnostic Codes 6510-6514), a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Facts

Historically, a December 2009 rating decision established service connection for sinusitis as 30 percent disabling as the medical evidence showed more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

VA treatment records from March 2009 note acute sinusitis. 

In a statement from October 2009, the Veteran reported that he was treated for his sinuses in service and that his sinus infections continue to get worse, which cause him to have uncomfortable nights.

On VA examination in December 2009, the examiner noted that the Veteran has had 6-10 sinus infections treated per year.  The examiner noted that there was no history of osteomyelitis.  The examiner noted that there was a history of incapacitating episodes but none required 4-6 weeks of antibiotic treatment.  The examiner additionally noted a history of less than six non-incapacitating episodes with a duration of 5 or 6 days.  Symptoms during the episodes were headache, fever, purulent drainage, and sinus pain.  The frequency of the headaches was noted to be from 1-6 times per week.  The examiner noted frequent breathing difficulty and speech impairment causing hoarseness.  Physical examination showed evidence of sinus disease, tenderness, and boggy turbinates.  The examiner stated that the Veteran's frontal and maxillary sinuses were affected and that there was evidence of an active disease. 

At his March 2012 Board hearing, the Veteran asserted that he experiences episodes every few (2-3) months.  See March 2012 Board Hearing Transcript, p.3.  He asserted that during these episodes, the headaches he experiences are severe and are pounding in nature.  Id.  The Veteran also asserted that his discharge is very thick and crusty and takes a while to clear up, though, antibiotics help it a lot.  The Veteran asserted that he constantly experiences headaches related to his sinusitis.  Id. at 5.  The Veteran also asserted that during an incapacitating episode, he experiences drainage of the discharge and he can barely breathe.  The Veteran stated that throughout the year, he was on antibiotics at least three times.  Id. at 6. 

On VA examination in May 2014, the Veteran stated that he is always plugged-up and also reported drying, watery, and itchy eyes and headaches.  He also reported that he is constantly sneezing.  The examiner indicated that the Veteran's frontal sinuses are affected by the Veteran's chronic sinusitis.  The examiner indicated that the Veteran had not had any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting with the 12 months prior and he also did not have any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotic treatment within the 12 months prior. 

On VA examination in October 2015, the Veteran reported that he has had a sinus infection every 6 months since 1980 and typically these are treated with a 7 day course of antibiotics.  The Veteran stated that he takes Sudafed on a regular basis to keep his sinuses open and that he has had no sinus surgery.  The examiner indicated that the Veteran has had two non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the previous 12 months and experienced no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the previous 12 months. 

Analysis

Diagnostic Code 6512 provides the criteria for chronic frontal sinusitis, which is rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514. There is only one rating in excess of the currently assigned 30 percent rating, namely a 50 percent evaluation that is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

There are many medical records associated with the Veteran's files.  The Board notes that it has reviewed the evidence in its entirety, but each piece of evidence need not be discussed.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  What these records plainly show, however, is that the Veteran has continued to receive VA treatment related to sinusitis.  Nevertheless, there is no evidence from the VA treatment records, VA examinations, or the Veteran's own statements, that the Veteran has undergone either radical or repeated surgeries as a result of his sinusitis.  In fact, on VA examination in December 2009, May 2014, October 2015, the examiners specifically indicated that the Veteran had no sinus surgeries.  

In addition, while the Veteran has reported symptomatology associated with his sinusitis, which the Board finds he is competent to report, he has never alleged that he has had any sinus surgery at any time during the period under consideration in this appeal.  As noted above, the next highest rating for sinusitis available under the General Rating Formula for Sinusitis is a 50 percent rating, which, in addition to the symptoms of headaches, pain and tenderness of affected sinus, and discharge/crusting as described by the Veteran, requires either radical surgery or repeated surgeries.  In other words, the assignment of the next highest rating hinges entirely on the fact that a Veteran has undergone some type of surgery as related to the service-connected sinusitis.  As there is no lay or medical evidence that the Veteran's sinusitis has required radical or repeated surgeries at any time during the appellate period, the assignment of a rating in excess of 30 percent for sinusitis is not warranted.

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected sinus disability picture is not so unusual or exceptional in nature as to render the 30 percent rating assigned inadequate.  The Veteran's service-connected sinus disability is evaluated under the General Rating Formula for Sinusitis, the criteria of which contemplates the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's sinus disability is manifested by subjective and objective evidence of headaches, discharge and crusting from his sinuses, and sinus pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the 30 percent disability rating assigned.  One rating in excess of 30 percent is provided for certain manifestations of a sinus disability, but neither the medical or lay evidence of record demonstrated that such manifestations were present in this case.  Thus, the Board considers the currently assigned schedular evaluation is adequate and no referral is required.

The Board notes that the Veteran is also service-connected for a number of other disabilities, however, referral for an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) to ascertain the collective impact of the Veteran's service-connected disabilities on his earning capacity is not needed because none of the other service-connected disabilities are on appeal, and in any event, the Veteran has not alleged, and the evidence does not indicate, that any of the other service-connected disabilities is not appropriately, and adequately, rated under the assigned schedular criteria.  

TDIU

The Veteran has not asserted nor does the record demonstrate that he is unable to follow substantially gainful employment as a result of his sinusitis; therefore, a total disability rating based on individual unemployability is not for consideration. 


ORDER

Entitlement to an initial rating in excess of 30 percent for sinusitis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


